UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): March 24, TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13455 74-2148293 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 24955 Interstate 45 North The Woodlands, Texas 77380 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281) 367-1983 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On March 24, 2010, Stuart M. Brightman, President and Chief Executive Officer of TETRA Technologies, Inc. (“TETRA”), and Joseph M. Abell, Sr. Vice President and Chief Financial Officer of TETRA, will make a presentation at the Howard Weil 38th Annual Energy Conference which will include the material attached to this Current Report on Form 8-K as Exhibit 99.1. A copy of the press release announcing that Mr. Brightman and Mr. Abell will be presenting at the conference is attached as Exhibit 99.2. Exhibits 99.1 and 99.2 are incorporated in this Item 7.01 by reference. The presentation materials will also be posted in the Investor Relations section of TETRA’s website, http://www.tetratec.com, on March 24, 2010. The Company has included in the presentation materials projections of revenues and earnings per share that are prepared in accordance with generally accepted accounting principles, or “GAAP.” The Company has supplemented the guidance that it provides in accordance with GAAP included in the presentation materials with a disclosure concerning anticipated free cash flow, a non-GAAP financial measure.
